82047: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-26610: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82047


Short Caption:FLETCHER (KATHERINE) VS. STATECourt:Supreme Court


Related Case(s):79393


Lower Court Case(s):Washoe Co. - Second Judicial District - CR170690AClassification:Criminal Appeal - Life - Direct


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:08/11/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantKatherine Dee FletcherVictoria Thimmesch Oldenburg
							(Oldenburg Law Office)
						Thomas L. Qualls
							(Former)
						
							(Law Office of Thomas L. Qualls, Ltd.)
						


RespondentThe State of NevadaMarilee Cate
							(Washoe County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/19/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/06/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


11/06/2020Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)20-40586




11/06/2020Notice of Appeal DocumentsFiled District Court Minutes. (SEALED) (SC)


11/17/2020Order/ProceduralFiled Order of Limited Remand for Designation of Counsel. Notice of appearance due: 35 days. (SC)20-41796




11/17/2020MotionFiled Proper Person Appellant's Motion for Appointment of Counsel.  (SC)20-41984




11/17/2020MotionFiled Proper Person Appellant's Motion for Leave to Proceed in Forma Pauperis.  (SC)20-41985




11/17/2020Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (Second NOA) (SC)20-41997




11/17/2020Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (Third NOA) (SC)20-42000




11/19/2020Order/ProceduralFiled Order Regarding Motions.  Appellant's motion for the appointment of counsel is denied as moot.  The filing fee was waived when this appeal was docketed in this court.  No action will be taken on appellant's motion for leave to proceed in forma pauperis.  (SC)20-42377




11/20/2020Order/IncomingFiled District Court Order. Certified copy of order filed in district court on November 20, 2020.  This matter is referred to the Washoe County conflict counsel administrator Krista Meier, Esq. for the selection and appointment of counsel for Appellant. (SC)20-42518




11/24/2020Notice of Appeal DocumentsFiled District Court Minutes (SEALED). (SC)


11/25/2020Notice of Appeal DocumentsFiled Documents from District Court Clerk. (Dist. Ct. Order Appointing Counsel Thomas Qualls filed 11/25/20) (SC)20-43035




11/25/2020Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person.  (Fourth NOA) (SC)20-43049




12/01/2020Notice of Appeal DocumentsFiled District Court Minutes (SEALED). (SC)


12/02/2020Order/ProceduralFiled Order Setting Briefing Schedule.  The clerk of this court shall add attorney Thomas L. Qualls as counsel of record for appellant in this appeal.  Transcript Request Form and Docketing Statement due:  21 days.  Opening Brief and Appendix due:  120 days.  (SC)20-43649




12/17/2020Letter/IncomingFiled Proper Person Letter Regarding Case. (SC)20-45717




12/22/2020Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)20-46206




12/22/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 05/10/17, 08/24/17, 09/06/17, 09/20/17, 10/23/17, 01/23/18, 01/29/18, 07/06/18, 09/11/18, 10/15/18, 11/28/18, 02/13/19, 05/01/19, 10/17/19, 10/22/19, 10/29/19, 12/17/19 01/08/20, 01/24/20, 01/27/20, 01/28/20, 01/29/20, 01/30/20, 01/31/20 and 10/29/20.  To Court Reporter: Stephanie Koetting. (SC)20-46215




03/11/2021Letter/IncomingFiled Proper Person Appellant's Letter Regarding Case. (SC)21-07156




03/25/2021MotionFiled Appellant's Motion to Extend Time to File Opening Brief. (SC)21-08511




03/29/2021Order/ProceduralFiled Order Granting Motion. Appellant's opening brief and appendix due: May 17, 2021. (SC)21-08864




03/31/2021MotionFiled Appellant's Motion to Withdraw as Counsel Due to Employment with State of Nevada. (SC)21-09381




04/06/2021Order/ProceduralFiled Order Granting Motion to Withdraw and Remanding to Secure Appellate Counsel. Appellant's appointed counsel, Thomas L. Qualls, has filed a motion to withdraw as counsel for appellant. The motion is granted. The clerk shall remove Mr. Qualls as counsel of record for appellant.  This appeal is remanded to the district court for the limited purpose of securing counsel for appellant. Order appointing counsel due: 35 days. Briefing is suspended. (SC)21-09890




04/09/2021Order/IncomingFiled District Court Order. Certified copy of order filed in district court on April 9, 2021.  This matter is referred to the Washoe County conflict counsel administrator Krista Meier, Esq. for the selection and appointment of counsel for Appellant. (SC)21-10240




04/26/2021Letter/IncomingFiled Proper Person Letter to the Supreme Court and Future Attorney - "URGENT."  (SC)21-11966




04/30/2021Order/IncomingFiled District Court Order Appointing Counsel. Filed certified copy of order filed in district court on April 28, 2021 appointing Victoria T. Oldenburg as counsel for appellant.  (SC)21-12439




05/03/2021Order/ProceduralFiled Order Reinstating Briefing.  The clerk shall add Victoria T. Oldenburg as counsel of record for appellant.  Appellant:  Transcript Request Form due:  14 days;  Opening Brief and Appendix due:  90 days.  This court takes no action on the pro se letter filed by appellant on April 26, 2021.  Appellant shall address all concerns to her counsel of record.  (SC)21-12644




05/08/2021Transcript RequestFiled Certificate that No Transcript is Being Requested. (SC)21-13228




06/21/2021OtherReturned Unfiled Document: Appellant's letter regarding case. (SC)21-17665




07/07/2021Letter/IncomingFiled Proper Person Letter Regarding her Attorney. (SC)21-19484




07/12/2021MotionFiled Appellant's Motion to Extend Time to File Opening Brief. (SC)21-19892




07/12/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Opening Brief and Appendix.  Due date September 1, 2021. (SC)21-19935




07/16/2021Order/ProceduralFiled Order. Appellant has filed a pro se motion requesting new counsel and a "Young hearing" regarding her appointed counsel.  The pro se motion is denied.  (SC)21-20640




08/24/2021MotionFiled Appellant's Second Motion for Extension of Time (Opening Brief and Appendix). (SC)21-24717




08/25/2021Notice/IncomingFiled Proper Person Appellant's Notice Regarding Counsel. (SC)21-24813




09/03/2021Notice/IncomingFiled Proper Person Appellant's Notice Regarding Counsel. (SC)21-25701




09/03/2021Order/ProceduralFiled Order Regarding Motions.  Appellant shall have until October 18, 2021, to file and serve the opening brief and appendix.  Appellant has filed a pro se motion for a "Young hearing" if the deadline to file the opening brief has not been extended.  As the motion for an extension of time has been granted, the pro se motion is denied.   (SC)21-25732




10/05/2021Letter/IncomingFiled Proper Person Letter Regarding Counsel. (SC)21-28477




10/07/2021MotionFiled Appellant's Third Motion for Extension of Time (Opening Brief). (SC)21-28821




10/18/2021Order/ProceduralFiled Order Granting Motion and Regarding Counsel. Appellant's opening brief and appendix due: November 18, 2021.  Appellant has also filed a pro se notice regarding her counsel. As this court has granted counsel a third extension of time to file the opening brief, no further action will be taken on appellant's notice.   (SC)21-29852




11/16/2021Letter/IncomingFiled Proper Person Letter Regarding Appellant's Communication with Attorney Victoria Oldenburg.  (SC)21-32983




11/18/2021BriefFiled Appellant's Opening Brief. (SC)21-33313




11/18/2021AppendixFiled Appendix to Opening Brief, Volume 1. (SC)21-33315




11/18/2021AppendixFiled Appendix to Opening Brief, Volume 2. (SC)21-33316




11/18/2021AppendixFiled Appendix to Opening Brief, Volume 3. (SC)21-33317




11/18/2021AppendixFiled Appendix to Opening Brief, Volume 4. (SC)21-33318




11/18/2021AppendixFiled Appendix to Opening Brief, Volume 5. (SC)21-33319




11/18/2021AppendixFiled Appendix to Opening Brief, Volume 6. (SC)21-33320




11/18/2021AppendixFiled Appendix to Opening Brief, Volume 7. (SC)21-33321




11/18/2021AppendixFiled Appendix to Opening Brief, Volume 8. (SC)21-33322




12/20/2021Notice/IncomingFiled Notice of Appearance. (SC)21-36143




12/20/2021MotionFiled Respondent's Motion to Extend Time. (Answering Brief) (SC)21-36145




12/21/2021Order/ProceduralFiled Order Granting Motion.  Respondent shall have until January 19, 2022, to file and serve the answering brief.  (SC)21-36427




01/18/2022MotionFiled Respondent's Motion to Extend Time to File Answering Brief. (SC)22-01632




01/19/2022Order/ProceduralFiled Order Granting Motion.  Respondent shall have until February 3, 2022, to file and serve the answering brief.  (SC)22-01912




02/03/2022BriefFiled Respondent's Answering Brief. (SC)22-03813




02/24/2022MotionFiled Appellant's Proper Person Motion. Request for Young Hearing. (SC)22-06050




03/04/2022Order/ProceduralFiled Order Denying Motion.  Appellant's pro se motion for a "Young Hearing" regarding her counsel is denied.  All other relief requested in the motion is also denied.  (SC)22-06922




03/07/2022BriefFiled Appellant's Reply Brief. (SC)22-07126




03/07/2022Case Status UpdateBriefing Completed/To Screening. (SC)


03/17/2022MotionFiled Appellant's Proper Person Motion. Request for Young Hearing. (SC)22-08554




03/29/2022Order/ProceduralFiled Order Denying Motion. Appellant has filed a pro se motion for a "Young Hearing" against her counsel.  The motion is denied.  To the extent appellant seeks to dismiss her counsel, the motion is also denied because appellant does not demonstrate good cause.  (SC)22-09743




04/07/2022MotionFiled Appellant's Proper Person Motion. Request for Young Hearing. (Inadvertently filed on 1/18/22 in docket no. 83810) (SC)22-10949




04/07/2022MotionFiled Appellant's Proper Person Motion. Request for Young Hearing. (SC)22-10950




04/11/2022MotionFiled Appellant's Proper Person Motion for Replacement of Counsel with Repeated Request for Young Hearing. (SC)22-11385




04/19/2022Order/ProceduralFiled Order Denying Motions. Appellant has filed a pro se notice requesting a "Young Hearing" and that this appeal be held in abeyance until that hearing has occurred.   Appellant has also filed a pro se letter in which she asserts that several documents she mailed to this court have not been docketed. Appellant has filed a pro se motion to replace her counsel and/or for a "Young Hearing." Any other relief requested is also denied. (SC)22-12314




05/10/2022MotionFiled Appellant's Proper Person Objection to Denial; Request for Young Hearing Renewal; Allonges. (SC)22-14820




06/01/2022Notice/IncomingFiled Appellant's Proper Person Objection to Denial; Request for Young Hearing Renewal; Allonges. - Courtesy Copy - (SC)22-17295




06/01/2022MotionFiled Appellant's Proper Person Motion for Court Orders, Re: Legal Mail. (SC)22-17297




06/06/2022MotionFiled Proper Person Appellant's Motion to Discharge Counsel and Order Transport.  (SC)22-17957




06/10/2022Order/ProceduralFiled Order Denying Motion.  Appellant has filed a pro se objection to this court's April 19, 2022, order denying several pro se requests relating to her appointed counsel and the processing of this appeal.  The objection is construed as a motion for reconsideration.  Having considered the motion, this court concludes that no relief is warranted.  Accordingly, all requests for relief in the motion are denied.  (SC)22-18519




06/13/2022Notice/IncomingFiled Appellant's Certificate of Mailing. (Motion to Discharge Counsel and Order Transport.) (SC)22-18799




06/15/2022Order/ProceduralFiled Order.  Appellant has filed a pro se motion asking that this court (1) label all mailings to her as "legal mail" and (2) direct the correctional center where she resides to allow her to use certified mail or other specialized mail services.  The motion is granted to the following extent.  The clerk of this court shall label all documents sent to appellant as "legal mail."  All other relief requested in the motion is denied.  Appellant has also filed a motion to discharge counsel and order transport.  The motion is denied.  However, the clerk of this court shall provide appellant with a copy of the docket sheet in this matter.  (SC)22-18967




06/27/2022Notice/IncomingFiled Appellant's Proper Person Notice of Appeal to the U.S. District Court. (SC)22-20266




06/27/2022MotionFiled Appellant's Proper Person Objection to Order Re: Removal of Counsel. (SC)22-20267




06/27/2022Notice/IncomingFiled Appellant's Proper Person Notice of Appeal to the U.S. District Court. (SC)22-20268




06/27/2022MotionFiled Appellant's Proper Person Objection to Order Filed 6/15/22. (SC)22-20269




07/06/2022Order/ProceduralFiled Order.  Appellant has filed pro se notices of appeal to the United States Supreme Court.  Such notices of appeal are not appropriately filed in this court and this court takes no action on them.  Appellant has also filed pro se objections to this court's June 10, 2022, and June 15, 2022, orders.  The objections are treated as motions for reconsideration and denied.  (SC)22-21211




07/12/2022MotionFiled Proper Person Appellant's Motion for Remand.  (STRICKEN PER ORDER FILED 7/19/22).  (SC)


07/19/2022Order/ProceduralFiled Order.  Appellant has filed a pro se motion for a remand.  Appellant is represented by counsel in this matter and is not permitted to file such a motion pro se.  The clerk shall strike the motion filed on July 12, 2022.  (SC)22-22699




08/11/2022Letter/IncomingFiled Appellant's Proper Person Letter. (SC)22-25158




08/11/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Northern Nevada Panel as of the date of this order on the briefs filed herein. (SC)22-25259




08/16/2022Letter/IncomingFiled Appellant's Proper Person Letter in regards to Proposals for the Order of Decision. (SC)22-25648




08/16/2022Letter/IncomingFiled Appellant's Proper Person Letter. (SC)22-25650




08/25/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of conviction AFFIRMED." NNP22 - AS/EC/KP. (SC)22-26610





Combined Case View